DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's amendment to the claims, filed on July 18th, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Election/Restrictions
Applicant's election without traverse of Species II directed to Figs. 1 and 17A-17B (claims 1-20) in the reply filed on July 18th, 2022 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 recites “the protruding edge portion extends in the first direction” which repeats the same limitation in lines 3-4 of claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SONG et al. (Pub. No.: US 2020/0381547 A1), hereinafter as Song.
The applied reference has a common Applicant/Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Song discloses a semiconductor device in Figs. 1-4 comprising: a substrate (substrate 110) including a fin-type active region (region FA), the fin-type active region extending in a first direction (y-direction) parallel to an upper surface of the substrate (see Figs. 1-2 and [0028-0029]); a plurality of channel layers (plurality of semiconductor patterns NS1-NS3) on the fin-type active region, the plurality of channel layers including an uppermost channel layer (semiconductor pattern NS3), a lowermost channel layer (semiconductor pattern NS1), and an intermediate channel layer (semiconductor pattern NS2) isolated from direct contact with each other in a direction perpendicular to the upper surface of the substrate (see Fig. Fig. 2-3 and [0032-0036]); a gate electrode (gate electrode 120) surrounding the plurality of channel layers and extending in a second direction (the width of gate electrode 120 extending in x-direction), the second direction parallel to the upper surface of the substrate and intersecting the first direction (see Fig. 1-2 and [0037]); a gate insulating film (gate insulating layer 128) between the plurality of channel layers and the gate electrode (see Figs. 2-3 and [0038-0039]); and source/drain regions (source/drain 140) electrically connected to the plurality of channel layers (see Fig. 2 and [0043-0044]), wherein in a cross section taken in the second direction (in x-direction), the uppermost channel layer has a width greater than a width of the intermediate channel layer (the semiconductor pattern NS3 has greater width than the semiconductor pattern NS2) (see Fig. 4).
Regarding claim 2, Song discloses the semiconductor device of claim 1, wherein, in the cross section taken in the second direction, the width of the intermediate channel layer is less than a width of the lowermost channel layer (the width of NS2 is less than the width of NS1 in X-direction).
Regarding claim 3, Song discloses the semiconductor device of claim 1, wherein, in the cross section taken in the second direction, the uppermost channel layer has downwardly inclined side surfaces (semiconductor pattern NS3 has downwardly inclined side surfaces on the side) (see Fig. 2).
Regarding claim 4, Song discloses the semiconductor device of claim 1, wherein, in the cross section taken in the second direction, the lowermost channel layer has upwardly inclined side surfaces (semiconductor pattern NS1 has upwardly inclided side surfaces on the side) (see Fig. 2). 
Regarding claim 7, Song discloses the semiconductor device of claim 1, wherein, in a cross section taken in the first direction, the intermediate channel layer has a width equal to the width of the uppermost channel layer (width of NS2 is equal to NS3 in y-direction) (see Fig. 3).
Regarding claim 8, Song discloses the semiconductor device of claim 1, wherein, wherein an upper surface of the uppermost channel layer includes a protruding edge portion (pointy portion of the upper surface of NS3) and the protruding edge portion extends in the first direction (extends in y-direction) (see Fig. 3-4).
Regarding claim 9, Song discloses the semiconductor device of claim 1, wherein, in a cross section taken in the first direction, the uppermost channel layer has a flat upper surface (flat upper surface of NS3) (see Fig. 4).
Regarding claim 11, Song discloses the semiconductor device of claim 1, further comprising: a plurality of internal spacers (inner spacers 172) in between portions of the gate electrode between the plurality of channel layers and the source/drain regions (see Fig. 10 and [0065]).
Regarding claim 12, Song discloses the semiconductor device of claim 1, further comprising: contact plugs (contact plugs 166) connected to the source/drain regions and extending in the direction perpendicular to the upper surface of the substrate (see Fig. 4 and [0053]).
Regarding claim 13, Song discloses the semiconductor device of claim 1, wherein the source/drain regions and the plurality of channel layers include the same crystal orientation (semiconductor pattern NS1-NS3 and layers 142, 144, 146 are made of Si) (see [0032] and [0044]).
Regarding claim 14, Song discloses the semiconductor device of claim 1, wherein the lowermost channel layer is over an upper region of the fin-type active region (semiconductor pattern NS1 over the upper region FA) (see Fig. 4).
Regarding claim 15, Song discloses a semiconductor device in Figs. 1-4 comprising: a substrate (substrate 110) including a fin-type active region (region FA), the fin-type active region extending in a first direction (y-direction) parallel to an upper surface of the substrate (see Figs. 1-2 and [0028-0029]); a plurality of channel layers (plurality of semiconductor patterns NS1-NS3) on the fin-type active region, the plurality of channel layers including an uppermost channel layer (semiconductor pattern NS3), a lowermost channel layer (semiconductor pattern NS1), and an intermediate channel layer (semiconductor pattern NS2) isolated from direct contact with each other in a direction perpendicular to the upper surface of the substrate (see Fig. Fig. 2-3 and [0032-0036]); a gate electrode (gate electrode 120) surrounding the plurality of channel layers and extending in a second direction (the width of gate electrode 120 extending in x-direction), the second direction parallel to the upper surface of the substrate and intersecting the first direction (see Fig. 1-2 and [0037]); a gate insulating film (gate insulating layer 128) between the plurality of channel layers and the gate electrode (see Figs. 2-3 and [0038-0039]); and source/drain regions (source/drain 140) electrically connected to the plurality of channel layers (see Fig. 2 and [0043-0044]), wherein in a cross section taken in the second direction (in x-direction), the lowermost channel layer has a width greater than a width of the intermediate channel layer (the semiconductor pattern NS1 has greater width than the semiconductor pattern NS2) (see Fig. 4).
Regarding claim 16, Song discloses the semiconductor device of claim 15, in the cross section take in the second direction (x-direction), an upper surface of the uppermost channel layer includes a protruding edge portion (pointy portion of the upper surface of NS3) and the protruding edge portion extends in the first direction (extends in y-direction) (see Fig. 3-4).
Regarding claim 17, Song discloses the semiconductor device of claim 15, the protruding edge portion extends in the first direction (extends in y-direction) (see Fig. 3-4).
Regarding claim 18, Song discloses the semiconductor device of claim 15, wherein in a cross section taken in the second direction (in x-direction), the uppermost channel layer has a width greater than a width of the intermediate channel layer (the semiconductor pattern NS3 has greater width than the semiconductor pattern NS2) (see Fig. 4).
Regarding claim 19, Song discloses the semiconductor device of claim 18, wherein, in the cross section taken in the second direction, the uppermost channel layer has downwardly inclined side surfaces (semiconductor pattern NS3 has downwardly inclined side surfaces on the side) (see Fig. 2).
Regarding claim 20, Song discloses a semiconductor device in Figs. 1-4 comprising: a substrate (substrate 110) including a fin-type active region (region FA), the fin-type active region extending in a first direction (y-direction) parallel to an upper surface of the substrate (see Figs. 1-2 and [0028-0029]); a plurality of channel layers (plurality of semiconductor patterns NS1-NS3) on the fin-type active region, the plurality of channel layers including an uppermost channel layer (semiconductor pattern NS3), a lowermost channel layer (semiconductor pattern NS1), and an intermediate channel layer (semiconductor pattern NS2) isolated from direct contact with each other in a direction perpendicular to the upper surface of the substrate (see Fig. Fig. 2-3 and [0032-0036]); a gate electrode (gate electrode 120) surrounding the plurality of channel layers and extending in a second direction (the width of gate electrode 120 extending in x-direction), the second direction parallel to the upper surface of the substrate and intersecting the first direction (see Fig. 1-2 and [0037]); a gate insulating film (gate insulating layer 128) between the plurality of channel layers and the gate electrode (see Figs. 2-3 and [0038-0039]); and source/drain regions (source/drain 140) electrically connected to the plurality of channel layers (see Fig. 2 and [0043-0044]), wherein in a cross section taken in the second direction (in x-direction), the uppermost channel layer and the lowermost channel layer has a width greater than a width of the intermediate channel layer (the semiconductor patterns NS1 and NS3 have greater widths than the semiconductor pattern NS2) (see Fig. 4), and an upper surface of the uppermost channel layer has a protruding edge portion (pointy portion of the upper surface of NS3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over SONG et al. (Pub. No.: US 2020/0381547 A1), hereinafter as Song as applied to claim 1 above.
Regarding claim 6, Song discloses the semiconductor device of claim 1, but fails to disclose wherein, in the cross section taken in the second direction, a difference in the width of the intermediate channel layer and the width of the uppermost channel layer is in a range of 1 nm to 10 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein, in the cross section taken in the second direction, a difference in the width of the intermediate channel layer and the width of the uppermost channel layer is in a range of 1 nm to 10 nm because the dimension for the channel layer are in nano size and the claimed range would be needed to manufacture the device within the standard requirement. Since it has been held that wherein the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involve only routine skill in the art. In re Aller, 105 USPQ 233    

      Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: wherein, in the cross section taken in the second direction, both side surfaces of the intermediate channel layer have a convex shape as in claim 5; and further comprising: gate spacers on both side surfaces of the gate electrode, respectively, in a cross section taken in the first direction as recited in claim 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818